[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON OBJECTION TO PLAINTIFF'S SECOND SET OF INTERROGATORIES AND REQUEST FOR PRODUCTION
The foregoing objections having been heard by the court, they are hereby
ORDERED.
1. Overruled, except interrogatory is limited to CT Page 7013 requested documents concerning the company policy of handling claims made under uninsured motorist coverage.
2. Overruled.
3. Overruled, except interrogatory is limited to policy requested documents concerning claims made under uninsured motorist coverage.
4-8. Overruled.
9. Overruled, except interrogatory is limited to policy of handling claims made under uninsured motorist coverage.
Production Request; overruled as to first sentence, except documents may either be produced or made available for inspection at defendant's place of business, sustained as to second sentence.
BY THE COURT Aurigemma, J.